TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00099-CR
NO. 03-03-00100-CR

NO. 03-03-00101-CR



Melvin Smith, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 9024197, 9024198 & 2020288, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
The opinion and judgment dated January 8, 2004, are withdrawn.  Appellant's third
pro se motion for extension of time is granted in part.  Melvin Smith is ordered to tender his pro se
brief or other written response to the frivolous appeal brief filed by his appointed counsel no later
than January 23, 2004.  If Smith intends to retain substitute counsel, new counsel must notify the
Clerk of his retention no later than January 23, 2004.  No further extension of time will be granted.
It is ordered January 9, 2004.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish